Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-8 and 31 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on 2/20/20 and 07/21/20 and 07/29/20 and 01/19/21 and 01/25/21 and 04/23/21 and 05/04/21 have been acknowledged and considered by the Office.

	Election/Restrictions
Claims 9-30 and 32-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant's election with traverse of invention I in the reply filed on 04/06/21 is acknowledged.  The traversal is on the ground(s) that the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions and therefore the search and examination of the entire application could be made without a serious burden.  This is not found persuasive because, as set forth previously, the three inventions are directed to related products having mutually exclusive features as set forth in the non-final action dated 02/18/21. 
Further mutual exclusive features of Inventions I, II, and III, respectively, include: sterilized liquid valve and sterilized liquid module (Invention I); temperature sensor, hot liquid tank, and liquid processing module (Invention II); and, through-piping, internal piping coupled to .
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because the limitation “a liquid processing module installed separately from the dispenser” is unclear. Specifically, it is unclear if “separately” refers to the act of installation per se (i.e. a separate installation step) and/or to a relative location of the liquid processing module to the dispenser. A correction may include: “a liquid processing module  in a location separate[[ly]] from the dispenser” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 31, the limitation “[…] an input received by of user interface device […]” is ambiguous. A correction may include: “[…] an input received by [[of]] a user interface device […]”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/145902 to Lee et al in view of JP H0742210 to Masaki et al. In regards to JP H0742210, all citations in this office action are made to the attached machine translation of JP H0742210.
As per claim 1, Lee discloses a liquid dispensing device comprising: 
a dispenser (279a-b, Fig. 12 – structure right of wall); 
a liquid processing module installed separately from the dispenser (Fig. 12); 
a nozzle (279a-b) installed on the dispenser, the nozzle being configured to supply a sterilizing liquid generated in the liquid processing module ([256]; Fig. 12); 
a user interface device installed on the dispenser, the user interface device being configured to receive at least one of a liquid discharge command or a liquid discharge stop command from a user ([082]); 
a sterilized liquid module (230) installed in the liquid processing module (Fig. 12), the sterilized liquid module being configured to generate the sterilizing liquid based on receiving power ([299]; claim 36);
a sterilized liquid valve (222) configured to manage a flow of liquid introduced into the sterilized liquid module (Fig. 12);
(242) configured to receive liquid from the sterilized liquid module (Fig. 12); 
a liquid discharge valve (225) installed on the sterilized liquid tube (Fig. 12), the liquid discharge valve having a first outlet to discharge liquid in the sterilized liquid tube toward the nozzle (Fig. 12) and a second outlet to drain liquid in the sterilized liquid tube away from the nozzle (Fig. 11);  136HI-1658 
a drain tube (243) connected to the second outlet of the liquid discharge valve to receive liquid drained from the sterilized liquid tube (Fig. 12); and 
a controller (290) configured to manage the sterilized liquid module and the sterilized liquid valve (Fig. 12 – see dotted lines).
	Lee does not disclose the dispenser positioned such that at least a portion of the dispenser is exposed above a sin and the nozzle being configured to supply the sterilizing liquid generated in the liquid processing module to the sink; and, a controller (290) configured to manage the liquid discharge valve.
	In regards to the limitations drawn to a sink, Masaki teaches a dispenser positioned above a sink (Fig. 1) and the dispenser having a nozzle (Na and Nb) configured to deliver sterilized liquid (acidic ionic water) to the sink ([0005] and [0006] and [0009]). It would have been obvious for one of ordinary skill in the art at the time the application was filed to provide Lee with a sink, like taught by Masaki, to receive the sterilizing liquid.
	In regards to the limitation requiring the controller to be configured to manage the liquid discharge valve, Lee does not explicitly disclose how the liquid discharge valve is managed. Lee does disclose other liquid valves being managed by the controller (Fig. 12 – see dotted lines) and it therefore would have been obvious for one of ordinary skill in the art at the time of the invention to control the liquid discharge valve similarly – i.e. by the controller. 
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754       

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        07/23/2021